Case 20-11602-BLS   Doc 10-2    Filed 06/19/20   Page 1 of 3



                          EXHIBIT 2

                    Proposed Form of Notice
                   Case 20-11602-BLS         Doc 10-2     Filed 06/19/20     Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                              Chapter 11

    FACTOM, INC.,1                                      Case No. 20-11602 (BLS)

                             Debtor.

                           NOTICE OF CONFIRMATION HEARING,
                        VOTING DEADLINE AND OBJECTION DEADLINE

To:          All creditors; all parties on the Del. Bankr. L.R. 2002-1(c) service list;
             all equity security holders; the Subchapter V Trustee; the United States Trustee

             PLEASE TAKE NOTICE that on [•], 2020, the United States Bankruptcy Court for the

District of Delaware entered an Order scheduling a hearing to consider confirmation of the

Debtor’s proposed Chapter 11 Plan of Reorganization, filed June 16, 2020 (“Plan”), and fixing a

deadline to vote on the Plan or object to confirmation of the Plan. Copies of the Order and all

other documents filed in this case shall be provided free of charge on written request of the

Debtor’s undersigned counsel.

             PLEASE TAKE FURTHER NOTICE, that pursuant to the Order, the deadline to vote on

the Plan is [•], 2020. If you received a ballot and intend to vote, you must execute and return your

completed ballot so that it is actually received by Jeffrey Chubak, the Debtor’s undersigned

counsel, by the voting deadline. Failure to submit your ballot by the voting deadline may result in

disqualification of your vote. If you believe you are entitled to vote on the Plan but did not receive

a ballot, you should contact the undersigned; or alternatively, you may move to temporarily allow

your claim for voting purposes pursuant to Rule 3018.




1
 The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.
              Case 20-11602-BLS         Doc 10-2     Filed 06/19/20     Page 3 of 3




       PLEASE TAKE FURTHER NOTICE, that pursuant to the Order, the deadline to object to

confirmation of the Plan is [•], 2020. Objections must be filed with the Court by such date in order

to be considered.

       PLEASE TAKE FURTHER NOTICE, that the hearing to consider confirmation of the Plan

will be held on [•], 2020 at [•] a.m./p.m. before the Honorable Brendan Linehan Shannon at the

United States Courthouse, 824 North Market Street, 6th Floor, Courtroom #1, Wilmington,

Delaware 19801.

       PLEASE TAKE FURTHER NOTICE, that the Plan includes the following injunction

against FastForward Innovations Ltd.:

               From and after the Effective Date, FastForward shall be
               permanently enjoined from commencing or continuing any
               action against the Debtor or asserting or effecting any right of
               setoff or subrogation premised on the SAFE [Simple Agreement
               for Future Equity with FastForward].


Dated: [•], 2020                                     KLEIN LLC


                                                     Julia Klein (DE 5198)
                                                     919 North Market Street, Suite 600
                                                     Wilmington, Delaware 19801
                                                     (302) 438-0456
                                                     klein@kleinllc.com

                                                     - and -

                                                     Jeffrey Chubak (pro hac vice)
                                                     AMINI LLC
                                                     131 West 35th Street, 12th Floor
                                                     New York, New York 10001
                                                     (212) 490-4700
                                                     jchubak@aminillc.com
                                                     Proposed Attorneys for the Debtor
